Judge Bibb,
dissented as to costs, thinking that Brown, who had improperly excepted to a correct report of survey, ought to have been adjudged liable to all costs subsequent and consequent upon His exception.
Judge Trimble,
thought that as the other report established by the general courc, was niore injurious tp the appellant than the first report, JJfwa Ought not tobé made to pay costs, unless it appeared that the decree pf the general coiiyt, as' to the survey directed in their decree, was contended for by him j but- that Re should not have costs,
The other judges concurred with judge TblwBÍíú